Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on December 29, 2020.
Claims 1-14 are currently pending and have been examined. 
Claims 1, 5, 8, and 9 have been amended.
This action is made FINAL in response to the Applicant Arguments/Remarks received on May 11, 2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102020101445A1, filed on January 22, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
With respect to Applicant’s remarks filed on May 11, 2022; Applicant's Amendments and Remarks made have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections of claims 1-14 under 35 U.S.C. 112(b), Applicant’s Amendments and Remarks have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of claims 1-14 have been withdrawn.
With respect to the claim rejections of claims 1-14 under 35 U.S.C. § 102(a)(2) and 35 U.S.C. § 103, applicant has amended the independent claim and these amendments have changed the scope of the original claims and the Office has supplied new grounds for rejection attached below in the Final Office Action. However, since the Office is using the same prior art, the Office will address all remarks that remain relevant. Therefore, the Office's respectfully disagrees with applicant’s arguments.
Applicant States:
First, the Examiner rejects independent claim 1, stating that Kim discloses: 
"[D]etermining first points on the first map; (see at least [0034]) wherein the first points correspond in pairs to second points; (see at least [0020] and [0432])" (Office Action p5). 
Kim paragraph 0034 states: 
"According to one embodiment, the map providing device further comprises a memory, wherein the processor is configured to identify one or more nodes for matching the first path with the second path, and store the one or more nodes in the memory." 
Kim paragraph 0020 states:17/136,094 p 8/12 
"According to one embodiment, the processor is configured to, based on the vehicle being switched from the first state to the second state, match first reference points or first reference axes of the first map with second reference points or second reference axes of the second map to align the first map with the second map." 
And finally, Kim paragraph 432 states: 
"For example, the processor 870 may match reference points or reference axes of the first map and the second map so that the first map and the second map match each other." 
None of these paragraphs read on what is recited in the independent claim. Claim 1 recites determining first points on first map based on second points included in a second route on a second map. Kim is entirely silent on how the reference points or references axes of the first map or second map are identified. It is possible that Kim's reference points are preselected, selected randomly, or selected through some other measure. However, Kim is silent on this crucial detail and the other cited art does not fill in this information. Thus, even a broad reading of Kim and the other cited art does not teach or suggest that first points are determined so that they correspond, in pairs to second points. Because this limitation of claim 1 cannot be found in the cited art, Applicant submits that claim 1 is allowable over that art. 
However, this particular requirement is not explicitly stated in the claims. There is no requirement for how a point is identified; there is just a determining function which is broad as stated. As currently presented, the claim should be amended to reflect applicant’s interpretation of the claim.
Applicant States:
Second, Kim does not determine reference points that are part of a route, as required by claim 1. While Kim does teach identifying nodes that are part of a path (see, at least, Kim paragraphs 034 and 0452) Kim does never describes reference points as making up a path despite many opportunities to do so throughout the specification. Thus while Kim's path and the Application's route may be similar concepts. Kim never teaches or suggests that the reference points used to align the maps in Kim are included in a second route, as required by claim 1. Moreover, it should be noted that in this step of claim 1, no first route is yet determined. Therefore citing the matching of a first and second path does not read on this limitation of claim 1 because no first path has yet been found. Only the first points that correspond to second points of a second path or route have been plotted. It is only after trace matching is performed that a first path or route on a first map is found. For this reason, Applicant submits that claim 1 is allowable over the cited art.
However, there is no requirement explicitly stated in the claims that require a first route to be determined for other determinations and/or matching to be done. This would have to be explicitly defined to be considered. As currently presented, the claim should be amended to reflect applicant’s interpretation of the claim.
Applicant States:
Third, the Examiner also states that Kim discloses: 
"[D]etermining the first route comprising the first points, characterized in that the first points are determined by means of trace matching with respect to the second route; (see at least [0020])" (Office Action p 5). 
However, as alluded to above, all matching taught or anticipated by Kim is done after two paths were already determined. This does not read on claim 1, which determines the first route based on points derived from the second route. Kim, instead, determines two routes and then attempts to match them. This is evident by the paragraphs 0033 to 0035, as cited by the Examiner: 
"[0033] According to one embodiment, the processor is configured to receive a first map from a first server and a second map from a second server, and wherein the processor is configured to based on a destination being input to the vehicle determine, from the first map, a first path from a location of the vehicle to the destination, determine, from the second map, a second path from the location of the vehicle to the destination and match the first path with the second path. 
[0034] According to one embodiment, the map providing device further comprises a memory, wherein the processor is configured to identify one or more nodes for matching the first path with the second path, and store the one or more nodes in the memory. 
[0035] According to one embodiment, the one or more nodes include a first node for a first section and a second node for a second section, and wherein the processor is configured to based on the vehicle being located in the first section, match the first path with the second path using the first node and based on the vehicle being located in the second section, match the first path with the second path using the second node." (Id.) 
Thus Kim does not disclose the claimed arrangement of elements set forth in claim 1. Kim, as best understood by the Applicant, preprocesses two maps based on reference points. Determines a first route on a first map, a second route on a second map, and then identifies points of both routes (which are different from reference points) in order to match the first route with the second route.17/136,094 p 10/12 
In contrast, the arrangement of claim 1 recites determining a second route on a second map, finding first points on a first map that correspond to points of the second route, and only then finding a first route using trace mapping to connect the first points together. 
This arrangement of claim 1 is clearly disclosed in the flowchart of figure 2 as well as in figure 3 and the paragraphs of the Application describing both figures. Since this arrangement is not disclosed by Kim or the other cited art-and a POSA would not envisage the claimed arrangement by reading these references-Applicant submits that claim 1 is allowable over the cited art. 
However, stating that the figures and specification disclose how the claims are to be interpreted is not sufficient. The claims should explicitly define the manner in which the applicant interprets the claim limitations without needing figures and the specification to read in limitations. As currently presented, the claim should be amended to reflect applicant’s interpretation of the claim.
It is the Office’s stance that all applicant arguments have been considered.
Final Office Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US20200256681), hereinafter Kim.
Regarding claim 1:
Kim discloses:
A method for determining a first route on a first map based on a second route on a second map, the method comprising; (see at least [0033] and [0455])
determining second points on the second map, the second points being included in the second route; (see at least [0034] and [0035])
determining first points on the first map; (see at least [0034])
wherein the first points correspond in pairs to second points; (see at least [0020] and [0432])
determining the first route comprising the first points, characterized in that the first route is determined by means of trace matching with respect to the second route; (see at least [0020] and [0033]-[0035]) 
Regarding claim 10:
Kim discloses:
A device for determining a first route on a first map based on a second route on a second map, the device configured to execute a method according to claim 1; (see at least [0002])
Regarding claim 11:
Kim discloses:
wherein the second route on the second map is provided by a second system, and the first route on the first map is processed by means of a first system mounted on board a vehicle; (see at least [0002], [0015], and [0408])
Regarding claim 12:
Kim discloses:
A system comprising a vehicle including a device according to claim 10; (see at least [0002], [0081], and Abstract)
Regarding claim 13:
Kim discloses:
further comprising a first system mounted on board a vehicle and configured to process the first route on the first map by means of the first system; (see at least [0002] and [0015])
Regarding claim 14:
Kim discloses:
further comprising a second system mounted on board the vehicle and configured to provide the second route on the second map; (see at least [0002], [0015], and [0408])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20200256681), hereinafter Kim, in view of Feng et al. (CN106595680), hereinafter Feng.
Regarding claim 2:
While Kim discloses providing multiple maps, Kim does not specifically state matching with a Hidden Markov model, however Feng teaches:
wherein the trace matching is performed by means of a Hidden Markov model; (see at least [0006]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Feng into the invention of Kim to not only include providing multiple maps as Kim discloses but also include matching with a Hidden Markov model as taught by Feng, with a motivation of creating a more robust and accurate system that improves the accuracy of map matching. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20200256681), hereinafter Kim, in view of Feng et al. (CN106595680), hereinafter Feng, and in further view of Yoshida et al. (US20180315240), hereinafter Yoshida.
Regarding claim 3:
While Kim discloses providing multiple maps, Kim does not specifically state the probability of corresponding matched points, however Yoshida teaches:
wherein a state probability is determined with which a first point corresponds to a predetermined second point, and the first route is determined such that a product of state probabilities of included first points is maximized; (see at least [0095] and [0096])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yoshida into the invention of Kim to not only include providing multiple maps as Kim discloses but also include the probability of corresponding matched points as taught by Yoshida, with a motivation of creating a more reliable system that is able to provide a more reliable map. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4:
While Kim discloses providing multiple maps, Kim does not specifically state the probability of corresponding matched points, however Yoshida teaches:
wherein the state probability of a second point is determined by means of a predetermined first probability function with respect to a geometric distance of the second point from the first point; (see at least [0151] and [0161])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yoshida into the invention of Kim to not only include providing multiple maps as Kim discloses but also include the probability of corresponding matched points as taught by Yoshida, with a motivation of creating a more reliable system that is able to provide a more reliable map. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5:
While Kim discloses providing multiple maps, Kim does not specifically state the probability of corresponding matched points, however Yoshida teaches:
wherein the first probability function reflects a systematic deviation of the first map from the second map; (see at least [0166] and [0168])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yoshida into the invention of Kim to not only include providing multiple maps as Kim discloses but also include the probability of corresponding matched points as taught by Yoshida, with a motivation of creating a more reliable system that is able provide a more reliable map. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6:
While Kim discloses providing multiple maps, Kim does not specifically state the probability of corresponding matched points, however Yoshida teaches:
further comprising determining the systematic deviation; (see at least [0166] and [0168])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yoshida into the invention of Kim to not only include providing multiple maps as Kim discloses but also include the probability of corresponding matched points as taught by Yoshida, with a motivation of creating a more reliable system that is able to provide a more reliable map. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20200256681), hereinafter Kim, in view of Yoshida et al. (US20180315240), hereinafter Yoshida.
Regarding claim 7:
While Kim discloses providing multiple maps, Kim does not specifically state the probability of corresponding matched points, however Yoshida teaches:
wherein a transition probability is determined according to which two subsequent first points correspond to two subsequent second points, and the first route is determined such that a product of transition probabilities of included first points is maximized; (see at least [0095] and [0096])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yoshida into the invention of Kim to not only include providing multiple maps as Kim discloses but also include the probability of corresponding matched points as taught by Yoshida, with a motivation of creating a more reliable system that is able to provide a more reliable map. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8:
While Kim discloses providing multiple maps, Kim does not specifically state the probability of corresponding matched points, however Yoshida teaches:
wherein the transition probability for two subsequent first points in the first route is determined by means of a predetermined second probability function with respect to a difference between a geometric distance between second points corresponding to the first points and a shortest distance between the first points on a predetermined path network of the first map; (see at least [0095], [0096], and [0144])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yoshida into the invention of Kim to not only include providing multiple maps as Kim discloses but also include the probability of corresponding matched points as taught by Yoshida, with a motivation of creating a more reliable system that is able to provide a more reliable map. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20200256681), hereinafter Kim, in view of Yoshida et al. (US20180315240), hereinafter Yoshida, and in further view of Kӧnig (US20150160025).
Regarding claim 9:
While Kim discloses providing multiple maps, Kim does not specifically state using the Dijkstra algorithm for path networking, however Kӧnig teaches:
wherein the shortest distance between the first points on the predetermined path network of the first map is determined by means of the Dijkstra algorithm; (see at least [0253])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kӧnig into the invention of Kim to not only include providing multiple maps as Kim discloses but also using the Dijkstra algorithm for path networking as taught by Kӧnig, with a motivation of creating a more efficient system that is able to provide a more efficient route map. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Shashua et al. (US20190384294) discloses of a method of using a sparse map for an autonomous vehicle to operate with and has mentions of a Hidden Markov model for matching drives.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669       

/JESS WHITTINGTON/Examiner, Art Unit 3669